       Case 2:21-cv-01494-SM-MBN Document 5 Filed 08/20/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

 VANCE KEITH WILSON, JR., #217087                                  CIVIL ACTION

 VERSUS                                                            NO. 21-1494

 DANIEL FLEISCHMAN                                                 SECTION: “E” (5)



                                          ORDER

       VANCE KEITH WILSON, JR. has applied to this Court for a writ of habeas

corpus. In order for the Court to determine the action, if any, that shall be taken on this

application,

       IT IS ORDERED that the Clerk of Court serve, by certified mail, a copy of this

application and this Order on the Attorney General for the State of Louisiana, the District

Attorney, and the Clerk of Court for St. Tammany Parish, Louisiana.

       IT IS ORDERED that the Attorney General and the District Attorney file an

answer to the application, together with a legal memorandum of authorities in support of

the answer within thirty (30) days of the date of service. The answer shall state whether

petitioner had exhausted state remedies. In the event the state contends that it has been

prejudiced in its ability to respond by petitioner's delay in filing or that the petition is a

second or successive petition, the answer shall set forth such contention with

particularity.

       IT IS FURTHER ORDERED that the District Attorney for St. Tammany Parish,

Louisiana shall file with the Court within thirty (30) days of the date of service a certified

copy of the entire state court record, including transcripts of all proceedings held in the

state courts, all documents filed in connection with any appeal or application for other


                                              1
       Case 2:21-cv-01494-SM-MBN Document 5 Filed 08/20/21 Page 2 of 2




relief presented to any and all state district or appellate courts, and copies of all state court

dispositions. In the event the District Attorney is unable to produce any of the above

documents, he shall advise this Court in writing why he is unable to produce the record.

       IT IS FURTHER ORDERED that the District Attorney shall file with the Court

within thirty (30) days copies of all briefs and memoranda filed in connection with any

appeal or other application presented to any and all state district and appellate courts.

       IT IS FURTHER ORDERED that the Clerk of Court shall take necessary

precautions to insure that the state court record is not damaged or destroyed and shall,

within ninety (90) days of the finality of these proceedings, including any appellate

proceedings, return the state court record to the Clerk of Court for St. Tammany Parish,

Louisiana.

       All state court documents which are to be filed pursuant to this Order should be

addressed to the Office of the Clerk, Pro Se Unit, United States District Court, 500 Poydras

Street, Room C-151, New Orleans, Louisiana 70130.


       New Orleans, Louisiana this 20th day of August, 2021.


                                             ________________________________
                                                      SUSIE MORGAN
                                               UNITED STATES DISTRICT JUDGE




                                               2
